Title: To James Madison from Benjamin Lincoln, 22 November 1782
From: Lincoln, Benjamin
To: Madison, James



Sir,
War-Office November 22. 1782

Before I report on the proposed promotion of Captain Pierce, I beg leave to submit the following remarks to your consideration.
The new arrangement will take place on the first day of January next. Major Holmes may then have an opportunity, with the leave of the commander in chief, or General Greene, to retire so as not to be liable to be again called into service. By the returns now before me, the State of Virginia have not more than one company of artillery, consequently not even a Major’s command. Captain Pierce must therefore as senior Captain command them, but should Major Holmes now have leave to retire, and Captain Pierce be promoted before the first of January, and there should not be a Major’s command of artillery, not only Major Pierce but all the field Officers must, agreeable to the reform, retire. This being the case, my desire to continue Captain Pierce’s services to the public, leads me to wish that he would retain his present commission until the reform is completed.
As your Troops were considered attached to the southern army, it was expected they would have been clothed from the supplies sent for that army, and as soon as it was known that the waggons had passed the place of rendezvous, and your recruits were unsupplied, three hundred suits of summer clothing were ordered on—delays, occasioned by the waggoners falling sick on the road, and other causes, retarded this supply, and it did not arrive as early as was wished and expected. their winter clothing is ordered, and will be the first supply issued.
Colonel Febiger is here, and will pay the strictest attention that it is forwarded with safety and dispatch.
I have the honor to be Dr. Sir with great esteem your most obedient and humble servant
B: Lincoln
